Citation Nr: 1454745	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  08-03 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a thoracic spine disability.  

2.  Entitlement to a total rating for compensation based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran






ATTORNEY FOR THE BOARD

S. Keyvan, Counsel



INTRODUCTION

The Veteran had active service from June 1972 to May 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the August 2007 rating of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In April 2012, the Veteran testified at a Board video conference hearing.  A transcript of this hearing is associated with the claims file.  

This matter was previously before the Board in October 2013 at which time it was remanded for additional development.  It is now returned to the Board. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, another remand is essential to ensure that the Board remand instructions are complied with and carried out prior to a final adjudication of the claim.  

In the October 2013 Board remand, the Board directed the RO to conduct additional evidentiary development with regard to the Veteran's claims seeking entitlement to service connection for a thoracic spine disability, and entitlement to a TDIU.  With respect to the Veteran's claim for service connection for the thoracic spine disability, the Board determined that collectively, the July 2008, May 2012 and April 2013 examination findings and opinions did not adequately address the etiology of this disorder.  On remand, the Board instructed the RO to refer the claims file to the same VA examiner who conducted the May 2012 VA examination, and provided the April 2013 medical opinion, for an addendum opinion addressing whether the Veteran's degenerative disc disease as well as his compression fracture of the thoracic spine had their clinical onset in service, or were otherwise related to the Veteran's military service, to include his in-service treatment for back pain.  The examiner was asked to address the etiology of both these disorders, as well as the Veteran's assertions that he has experienced back pain since service, when rendering his or her medical opinion.  

Unfortunately, review of the VBMS and Virtual VA paperless claims files reflects that either the claims file is incomplete, or the RO has yet to conduct the necessary development requested in the October 2013 Board remand.  Indeed, no addendum opinion addressing the aforementioned questions has been provided, and based on the available evidence, it does not appear that the RO has even requested that the claims file be referred to the May 2012 VA examiner, or another VA orthopedist, to address these questions.  

As for the Veteran's claim of entitlement to a TDIU, although the RO did send the Veteran an appropriate VCAA notification letter which addressed the criteria required to substantiate a TDIU claim, the remaining instructions specified in the October 2013 Board remand have either not been effectuated yet, or the claims file is incomplete.  The Board notes, however, that additional evidence has since been associated with the claims file, which changes the nature of the evidentiary development needed.  At the time of the October 2013 remand, the combined evaluation for the Veteran's service-connected disabilities was 40 percent, and the Board instructed the RO to determine whether referral of the TDIU issue to the Director, Compensation and Pension service was appropriate, and if so, to submit the claim for a TDIU to the Director, Compensation and Pension Service under 38 C.F.R. § 4.16(b).  Since the October 2013 Board remand was issued, the Veteran's claim for service connection for adjustment disorder with mixed anxiety and depressed mood was granted and evaluated as 50 percent disabling, effective March 14, 2013.  See September 2014 rating decision.  The Veteran is also service-connected for traumatic synovitis of the right hand and thumb, which is evaluated as 30 percent disabling; chondromalacia of the left knee status-post arthroscopy, evaluated as 20 percent disabling; and left knee scar, status post left knee arthroscopic surgery, which is evaluated as noncompensably  disabling.  As such, the current combined evaluation for the Veteran's service-connected thoracic spine disability is 70 percent.  Accordingly, the Veteran now meets the schedular percentage requirements for eligibility for TDIU.  See 38 C.F.R. § 4.16(a).  

VA examiners at the January 2010 and May 2012 VA examinations noted that the Veteran's left knee disability affected his ability to perform his occupational duties.  Since the October 2013 remand was issued, additional VA examinations in connection to the Veteran's service-connected disorders have been conducted, the records and reports of which have been scanned into the VBMS and Virtual VA claims processing system.  During a December 2014 VA examination in connection to the Veteran's psychiatric condition, the Veteran stated that he last worked as a clerk at a convenience store in 2011, and attributed his inability to work to his medical complications.  The Veteran also attributed his mood disorder to his pain and medical condition, which according to him, limits his mobility and activities.  According to the Veteran, he would be able to work if he did not experience so much pain.  

The Court has held that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the initial adjudication of a claim or as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id at 455.  

It appears that the RO initiated a request to schedule the Veteran for a VA examination to determine whether he was unemployable as a result of his service-connected disabilities in November 2014.  However, it does not appear that this examination has been conducted yet.  

In addition to the more recent VA treatment records and examination reports addressing the current severity of the Veteran's service-connected disorders, since the October 2013 Board remand was issued, the Veteran's Social Security Administration (SSA) records have also been obtained and uploaded on the VBMS claims processing system.  Review of these records, and specifically the March 2002 SSA Disability Determination and Transmittal sheet, reflects that the Veteran has a primary diagnosis of disorders of the back (discogenic and degenerative), and a secondary diagnosis of disorders of muscle, ligament, and fascia (right knee), and was granted SSA disability commencing May 1, 1999.  The medical records associated with the Veteran's SSA disability claim reflect that he has received treatment for his back condition throughout the years.  

The Board notes that the Veteran's claim for the thoracic spine disability was last adjudicated in the April 2013 Supplemental Statement of the Case (SSOC), and all the additional evidence associated with the record since the October 2013 remand was not accompanied by a waiver, and has not yet been considered by the Agency of Original Jurisdiction (AOJ).  If a Statement of the Case (SOC) or SSOC is prepared before the receipt of additional evidence, a SSOC must be issued to the Veteran, as provided in 38 C.F.R. § 19.31 (2014), unless the additional evidence is duplicative or not relevant to the issue on appeal.  38 C.F.R. § 19.37(a) (2014).  In this case, in light of the fact that the additional VA treatment records and examination reports, as well the SSA records are pertinent to both issues on appeal, and have not yet been addressed or considered by the AOJ, the claims must be returned to the RO for full consideration of the evidence of record and the issuance of a supplemental statement of the case.  38 C.F.R. § 19.31(b).

The October 2013 remand specifically instructed the AOJ to complete the development necessary to determine whether the Veteran's diagnosed degenerative disc disease as well as his compression fracture of the thoracic spine had their clinical onset in service, or were otherwise related to his military service; and to determine whether the Veteran was entitled to a TDIU.  The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the terms of the remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance." Id.  In light of the fact that the majority of the October 2013 remand instructions have not been complied with, and given that additional evidence pertinent to the claims has been received, another remand is necessary to determine the etiology of the Veteran's thoracic spine disability, and to determine whether he is entitled to a TDIU.  

Accordingly, the case is REMANDED for the following action:

1.  Refer the claims file to the same VA examiner who conducted the May 2012 examination of the spine and provided the April 2013 medical opinion, or a VA orthopedist if that examiner is unavailable.  The claims folder and all records on Virtual VA and VBMS must be made available to the examiner in conjunction with the examination.  The examiner should specifically take note of the May 2012 and April 2013 VA medical opinions.  Following a review of the record, the examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent or greater probability, that the Veteran's degenerative disc disease as well as his compression fracture of the thoracic spine had their clinical onset in service or are otherwise related to the Veteran's military service, to include his in-service treatment for back pain.  The examiner should address the etiology of both these disorders when rendering his or her medical opinions.  In answering these questions, the examiner should also address the Veteran's competent assertions that he has experienced back pain since service, and should set forth the medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since his military service.  

The examiner must provide a medical rationale for any opinion.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  

2.  Then, schedule the Veteran for an appropriate VA examination to determine the effect of his service-connected disabilities (adjustment disorder with mixed anxiety and depressed mood; traumatic synovitis of right and thumb with limitation of motion, status post two right thumb surgeries; chondromalacia left knee, status post arthroscopy; and scar, and left knee scar) on his employability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.  The examiner should then comment on the combined effect of the service-connected disabilities on the Veteran's ability to engage in any type of full-time employment, including whether any form of 'light duty' or 'sedentary work' is possible and whether, in the examiner's opinion, these service-connected disabilities are of such severity as to result in an inability to obtain and to maintain employment.  If the examiner finds that the Veteran is employable, he or she should explain how the Veteran is capable of obtaining or maintaining any type of employment in light of any physical and/or psychiatric restrictions resulting from his service-connected disabilities.  

Clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved should be included.  If the reviewer determines that he/she cannot provide an opinion without resorting to speculation, the reviewer should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  

4.  After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the issues on appeal.  If any benefits sought are not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  




